DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the 3GPP MCS standard" in first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recited acronyms that are not clearly defined in the claims e.g. 3GPP and MCS.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rauner (US Publication No. 20180199179).

As to claim 1, Rauner teaches a communication network according to the 3GPP MCS standard enabling a plurality of user devices to access communication services (fig. 1, fig. 16, emergency messaging system over wireless communication including plurality of mobile computing device, and pp0059), the communication being a private communication or a communication within a multimedia group to which at least one suser device of the plurality of user devices is affiliated (fig. 1, , emergency messaging system over wireless communication including plurality of mobile computing device, pp0006, group messaging), the communication network including at least one dedicated signalling group to which at least one user device of the plurality of user devices is affiliated (fig. 1, pp0037, pp0057, first level emergency response units e.g. university campus police department), the dedicated signalling group making it possible to announce to each user device affiliated to said dedicated signalling group the availability of at least one service (fig. 1, fig. 5, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency, pp0057, first level emergency response units e.g. on a university campus, first level response units 105 can be the university police department).  
10 As to claim 2, Rauner teaches wherein the at least one user device of the plurality of user devices is affiliated to at least one second dedicated signalling group (fig. 1, pp0037, pp0058, second level emergency response units e.g. on a university campus, second level response units 106 can include the chief of the university police department, the university president, and/or other members of the administration of the university).  
As to claim 3, Rauner teaches wherein the affiliation of at least one user device of the plurality of user devices to at least one dedicated signalling 15group is done by implicit affiliation (fig. 1, #101, Administrator of the emergency response computer system determines the appropriate emergency level, thus the emergency response units in the network, and pp0079, pp0085).  
As to claim 4, Rauner teaches wherein the dedicated signalling groups are defined by configuration of the communication network (fig. 1, #101, Administrator of the emergency response computer system determines the appropriate emergency level, thus the emergency response units in the network, and pp0079, pp0085).  
As to claim 5, Rauner teaches wherein the availability of at least one service for a dedicated signalling group is announced by the sending of a service 20availability announcement to each user device affiliated to the dedicated signalling group (fig. 1, fig. 5, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency, pp0057, first level emergency response units e.g. on a university campus, first level response units 105 can be the university police department).  
As to claim 6, Rauner teaches wherein the service availability announcement comprises at least one parameter among location and functional address parameters (fig. 1, fig. 16, pp0168, notification module 1655 can forward the emergency trigger message and the location information to the appropriate emergency response unit).  
25 As to claim 7, Rauner teaches wherein the service availability announcement is sent to a plurality of dedicated signalling groups (fig. 1, fig. 5, notify appropriate first and second level response units, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency).  
As to claim 8, Rauner teaches wherein the service availability announcement announces the availability of at least one service among the services of emergency alert, imminent peril, private communication, multicast group 30communication, system communication, ambient viewing group and ambient listening group (fig. 1, emergency messaging system over wireless communication including plurality of mobile computing device, and pp0059).  
As to claim 9, Rauner teaches wherein the service availability announcement is sent periodically (fig. 1, pp0065, pp0066, periodically checking and notifying emergency message).  
As to claim 10, Rauner teaches comprising at least one signalling group associated with a location (fig. 1, fig. 5, pp0136, determine appropriate emergency level, and notify the emergency response units of the emergency, pp0057, first level emergency response units e.g. on a university campus, first level response units 105 can be the university police department, and pp0177, association between various location and various emergency response unit).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nokhoudian et al. (US Publication No. 20150358794), discussed the concept of providing a person in crisis with ability to send an emergency alert. A primary responder(s) and/or secondary responder(s) receive the alert and can provide aid to the person in crisis. Security and medical response agencies (both public and private) may join the CERCS system as a primary or secondary responder to monitor for all emergency alerts in their areas (see fig. 2 and pp0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645